Hopkins, J.
(dissenting): I cannot concur in the statement of facts, the argument contained in the opinion nor the conclusion of the majority, and under all the circumstances consider a brief statement of the facts essential to a correct understanding of the question here for decision. The case has been fully presented b.y both parties through abstracts, briefs and oral argument. Substantially these facts appear:
The evening of April 20, 1928, the home of Will Oberst, a farmer of Butler county, was burned. In the ashes and debris of the burned home were found the charred remains of Will Oberst, his wife, two small daughters and three young sons. The defendant, who was the only surviving member of the family, had on the same evening driven the family car from the home in question, to the homes of two neighbors who joined him and drove to a picture show in Florence. Fifteen days later, May 5, 1928, the county attorney swore to a complaint which he filed with a justice of the peace (examining magistrate) for the city of El Dorado, charging the defendant in separate counts with having murdered the other seven members of his family. On the same day the justice of the peace issued a warrant, based upon the complaint, for the arrest of the defendant, and on the same day the warrant was returned, reciting its execution and custody of the defendant. The justice asked the defendant if he knew with what he was charged. He stated he did. He was asked if the warrant had been read to him. He said it had. The justice explained to him the purpose of the preliminary examination and asked him if he wanted an attorney or anyone at the preliminary examination. He said he did not. Asked whether or not he wished to waive preliminary examination or whether he wished it set down later for definite hearing, he answered he wanted to plead guilty. The justice explained to him that he could not plead guilty in justice court; that if those were his wishes the only thing he could do was to waive the preliminary examination. This he did. May 9, following, the defendant was brought into court, copy of the information furnished him and inquiry made whether he desired the court to appoint an attorney to represent him. He replied that “he did not care.” (It may be observed that this was *426five days after he had made a sworn confession before the clerk of the court that he had committed the murders.) The court inquired if he desired to plead guilty or not guilty. He replied that he plead not guilty. May 16, he was again brought into court and the following proceedings were had:
The court:
“Q. The officers tell me you want to plead guilty. Is that true? A. Yes.
“Q. You have thought this matter over, have you, since you were here the other time and desire to' plead guilty? A. Yes, sir; I have.
“Q. You feel that you fully understand the nature of the charges that are made against you, and all that? A. Yes, sir.
“Q. What was it that caused you the other day to change your mind when I asked you if you wanted to plead guilty? A. Well, I didn’t hardly understand what you meant.
“Q. I realize that there was a crowd here and all that and that you might have become nervous and excited. A. Yes.
“Q. Do you want the court to appoint any attorney or anyone to advise with you or anything of that kind? A. It don’t make any difference to me.
“Q. You are guilty of the charges and you want to plead guilty to them? A. Yes, sir.
“Q. There are seven counts in the information. As I remember them in a general way, one of them charges the killing of your father and another your mother, and then there are five counts that charge the killing of your five brothers and sisters. You understand there are seven charges made against you in the information? A. Yes.
“Q. And are you pleading guilty to all seven of them? A. Yes, sir.
“Q. How did you come to do this? A. Well, I— just the way my dad treated me. He didn’t care what he did.
“Q. I have never seen the original confession I understand you signed, though I have read in the newspapers about it. In that confession, as I remember it, the statement was made in substance that you had killed all of these people with one shot each of a target rifle. A. Yes, sir.
“Q. That doesn’t occur to me as being possible. A. Well, it is.”
The written confession to which the court and the defendant both referred was not formally introduced in evidence. There was no occasion for it to be so introduced, even though the court and defendant took it into consideration. It was discussed in oral argument before this court and is not denied. In answer to questions by the court, the defendant detailed quite clearly his acts. How he loaded the gun; first shot the children and his mother and later his father when he came home. That he was in his work clothes at the time he killed them. That he left the five children and his father lying in the kitchen and his mother in the dining room. That he changed his clothes after the killing and went and got in the *427car and left. That he used a pump gun that held sixteen shots; that by moving the chamber a new shell was put into the barrel. That the cartridges were ordinary lead bullets, “22 shorts.” There was no substantial variance between his statements to the court and those contained in his signed confession. The signed confession which is before us contains a little more detail in some particulars. For instance, the order in which the murders were committed— first his little brothers, a sister, his mother, the other sister, and then how he laid in wait for his father, who was away from home, and shot him as he was about to enter the house upon his return. That he dragged his father’s body into the house, piled it with his brothers and sisters in the kitchen and left his mother’s body in the dining room. How he went to the cellar, got coal oil, poured it on the floor, took papers and set the house on fire, got into the car and drove away. The closing questions asked by the court, and answers by the defendant, were:
“Q. Anyway, you are guilty of these crimes as charged against you? A. Yes.
“Q. Do you know of any reason why I should not sentence you on your plea? A. No, I don’t.
“Q. A plea of guilty to the charge of first degree murder carries with it a sentence of hard labor at close confinement in the penitentiaiy. You realize that, do you? A. Yes.”
All of these facts and more were before the trial court. The defendant’s confession concerning which the court questioned him was executed May 4. Following that the court, as shown by the record, had appointed a commission made up .of four practicing lawyers, a banker, who had formerly been a practicing lawyer, and three other prominent citizens, to investigate, confer and report. The commission reported, among other things, that—
“He related to us the same facts that we understood he has made to the officers, talking freely, voluntarily and supplementing the statement from time to time in reply to questions of some of our members. He told us that no force or violence was at any time applied to him by any of the officers, that no resort was had by the officers to any physical means whatever, but that the activity of the officers was limited to the asking of questions and the making of statements, even as was done in the commission’s hearing. That the officers had all treated him with kindness and consideration and that he had made statements to the officers for one reason only, and that was because of the truth thereof, and from a feeling that he must tell it to get if off his mind. The commission asked many questions seeking to clear up apparent impossibilities in the statement, but were unable to get *428any clearer statement, defendant saying he did not recollect details which seemed important to us but which were not covered in the statement. . . . That he still maintains that the facts as recited in that confession are true.”
As suggested in the majority opinion the facts were not developed in court by sworn testimony. True the defendant was not sworn as a witness but he did in open court, of his own free will, detail clearly to the court the commission of one of the most atrocious crimes recorded in the annals of Kansas. The court, as was its bounden duty, sentenced him as the law prescribes. Some eight days thereafter, May 24, counsel representing the defendant filed motions to vacate the judgment and sentence and to remand the case for preliminary examination. These motions were by the court duly and regularly considered. The court had taken extraordinary means to ascertain the facts and safeguard the interests of the defendant, having twice in open court explained to him his rights and interrogated him as to the truth of his guilt, and as stated in the state’s abstract, having made a personal investigation and knowing all the facts much better than this court could possibly know them, in the exercise of its sound discretion overruled such motions. In this court counsel contend that the court therein and thereby abused its discretion.
Do the authorities cited sustain the argument and conclusion of the majority? Many of them have no application. For instance, reference is made to section 10 of the bill of rights, which provides:
“In all prosecutions the accused shall be allowed to appear and defend in person or by counsel to demand the nature and cause of the accusation against him.”
Of course this is correct. All concede the provisions, but they have no application here. The nature and cause of the accusations against the defendant here were fully explained to him. He appeared and stated substantially that he did not care to defend, that he was guilty of the accusations. Next, R. S. 62-1304 is cited, which provides that where one is charged with a felony if he be without counsel to conduct his defense and unable to employ any, it shall be the duty of the court to assign him counsel at his request. The statute does not apply because it does not appear in any way that 'the defendant was unable to employ counsel. Nor does it appear in any way that request was made to the court to appoint counsel. The opinion next cites and quotes from State v. Moore, 61 Kan. 732, 60 Pac. 748, where it was said:
*429“A person accused of crime is entitled to the assistance of counsel at every step and state of the prosecution.”
Of course he is, when he denies his guilt and is defending. But surely one who reads the Moore case can come to but one conclusion. That case has no application whatever to the facts in the instant case. Moore denied his guilt. He had employed counsel to represent him, one of whom resided in another county, who telegraphed the county attorney inquiring when the Moore case would be heard. That same day he received reply by wire from the county attorney that “the Moore case will be set for trial the 8th.” On the 7th, the defendant was brought into court by the sheriff and in the absence of his attorney was required to plead to the information and entered a plea of not guilty. And upon that statement of facts the opinion was written.
It would unduly lengthen this dissent to analyze in detail the various authorities cited and quoted in the majority opinion to show that they do not support the argument or conclusion reached. However, a few brief observations are not out of place. For instance, the case of City of Salina v. Cooper, 45 Kan. 12, 25 Pac. 233, has no more application than the State v. Moore, supra. The quotation from Heard’s Criminal Pleading does not sustain the majority opinion because in the case before us it appeared to the satisfaction of the court that the defendant did rightfully comprehend the effect of his plea. The quotation from Greenleaf is of no more application than that from Heard. The facts in the Czolgosz case are not applicable to the instant case because, as suggested in the majority opinion, of a statutory inhibition in New York against pleas of guilty in first-degree murder cases. And besides there was no showing whatever in the Czolgosz case that full explanation was made to the defendant, nor that he fully understood the effect of an admission of guilt, as in the instant case. On the other hand, there are numerous authorities sustaining the action of the trial court.
For instance, State v. Thorndson, 49 N. D. 348, 191 N. W. 628, appears to be a case absolutely in point. There the defendant shot and killed one Dezell, December 28,1919. The evening of the same day the defendant signed a written confession. The following day he signed a second written confession. In both he admitted shooting Dezell. Both statements were made while the defendant was in custody and before any formal proceedings were instituted against him. On January 13,1920, a criminal information was filed against *430the defendant in the district court, charging him with the crime of murder in the first degree. On the same day he was arraigned, entered a plea of guilty, and was sentenced to life imprisonment in the penitentiary. January 12, 1921, he made a motion for a new trial, asking that the judgment of conviction be vacated and set aside, that he be allowed to withdraw his plea of guilty, and to enter in lieu thereof a plea of not guilty, and that he be granted a jury trial upon the merits. The basis of the motion was that at the time of the killing he was suffering from shell shock, and that he was not responsible mentally and that at the time of entering his plea of guilty he was in no condition, physically or mentally, to understand the nature of his act or the results of his plea, and that he was prevented by the officers from procuring legal advice or having an opportunity to prepare for trial. The court held, in substance :
“The record shows that no undue advantage was taken of the defendant by the officers of the law, or that he was advised or coerced or forced to enter a plea of guilty. No disposition shown on the part of any of the officers to prevent the defendant from procuring the services of an attorney or having a trial if he wished. He was also admonished by the court as to his right, and for this and other reasons stated in the opinion, it' is held that the court did not err in denying defendant’s motion for a new trial.” (State v. Thorndson, 49 N. D. 348, headnote.)
In the opinion it was said:
“The defendant in our opinion has failed to establish that in entering his plea of guilty he was deceived or induced t'o enter it either through fraud or misrepresentation or a misunderstanding of his legal rights. He has failed to establish that his plea was not free and voluntary when entered, and that all the proceedings thereafter, including his conviction and sentence, were not' thoroughly understood by him, or that the sentence of conviction is unreasonable or unjust. He has failed to establish that at the time of the commission of the orime his mind was unbalanced, or that he was suffering from shell shock or any nervous disease which prevented his mind from acting openly .and understandingly, or that he had not the ability to distinguish between right and wrong..
“This matter, too, was before the district court. The district court had an ■opportunity of seeing and examining the defendant at the time that he .entered his plea, and was thus in a better position to realize the physical and mental ■condition of the defendant than this court can be from the mere reading of affidavits, and the fact that' the district court has denied the petition or motion of the defendant to reopen his case must necessarily carry some weight with this court.” (p. 635.)
What is said by the court in the last paragraph of the opinion *431just quoted applies in the instant case. The trial court was familiar with all the proceedings had before the justice of the peace; had observed the defendant when in his presence; had consulted with and talked with the officers; had consulted with the members of the commission'who investigated the crime; was fully advised of all the peculiarities of the defendant; the facts and circumstances surrounding his home life; his conduct after the fire and crime with which he was charged; his conduct and actions, and the nature of the confession after his arrest, and was fully advised of. all the facts and circumstances in the case. The trial court had proceeded with caution and deliberation and being satisfied that the defendant’s rights had been protected in every way and that no undue advantage had been taken of him, it pronounced judgment as was its duty. Under all these conditions the court was not guilty of abuse of discretion in denying the motions to remand. In my opinion the court had shown rare discretion for which it is entitled to commendation.
State v. Layer, 48 N. Dak. 366, 184 N. W. 666, is summarized in the reporter’s headnote, as follows:
“The defendant was arrested and duly charged by a written information filed in the district court of McLean county, N. Dak., with the commission of the crime of murder in the first degree. After his arrest, and before the filing of the information, he made a written confession of guilt, admitting therein that he had killed Jacob Wolff, with whose murder he was charged by the information and further admitting that'he also killed Jacob Wolff’s five children and Jacob Hofer, the hired chore boy. He states that Mrs. Wolff was killed by the discharge of a certain shot gun when he was endeavoring to take the same away from Jacob Wolff. After the entry of his plea of guilty, the court made and entered a judgment of conviction, and thereafter sentenced defendant to the state penitentiary at -Bismark, N. Dak., for the term of his natural life.
“Thereafter defendant made a motion for a new trial and appealed from the judgment of conviction. The basis of the motion was that the written confession was procured from him by duress, coercion, intimidation and fear, and that his plea of guilty was likewise procured, and that neither was voluntary.
“An examination of the record discloses that no duress, coercion, or intimidation was exercised in procuring the confession, nor was such used towards him to. procure his plea of guilty to the crime charged in the information, and for these, and other reasons stated in the opinion, it is held that the court did not err in denying defendant’s motion for a new trial.”
In the opinion it was said:
“If it could be established by competent proof that the defendant had by any means been coerced into entering his plea, or if any means were used to put him in fear, or if by fraud he was deceived, or if for any legal cause his *432plea was not free and voluntary when entered, all the proceedings thereafter occurring including his conviction and sentence would be a nullity. There is, however, no such proof.” (p. 672.)
In the instant case there is absolutely no question but that the defendant’s plea of guilty was openly and freely made without any suggestion of coercion. The defendant was fully informed of the consequences of his pleading guilty. Generally it is a matter of discretion with the trial court to permit a plea of guilty to be withdrawn whether before sentence, after sentence and before judgment, or after judgment. (People v. Miller, 114 Cal. 10, 45 Pac. 986; State v. Stephenson, 67 W. Va. 553.) In State v. Hill, 81 W. Va. 676, 95 S. E. 21, it was held:
“A plea of guilty of a capital crime should be accepted cautiously, and not until the court has warned the prisoner and been satisfied that he has acted freely and deliberately after being so admonished, and with full knowledge, appreciation, and understanding of the nature and consequences of his confession.
“If the facts and circumstances attending the reception and recordation of such plea do not affirmatively appear from the record, it will be presumed that the trial court discharged its full duty in the premises. [See 2 R. C. L. 219.]
“But unless the record shows the fact to be otherwise this court will presume that the trial court discharged its full duty and did not abuse its judicial discretion in denying the prisoner’s motion to withdraw his plea of guilty and substitute a plea of not guilty, and pronouncing judgment against him.” (Syl. ¶¶ 1, 2, 4; see, also, 2 R. C..L. 219.)
It is not necessary in the instant case to presume the trial court discharged its full duty. The record shows affirmatively that it did. It provided the defendant with more legal protection than the law required. The defendant conferred with four of the leading attorneys of his part of the state, members of a commission whose advice and counsel was provided by the court to confer with him privately; to see that he had not been or would not be denied any legal rights. It is true that none of the above-mentioned attorneys represented the defendant in court at the time he entered his plea of guilty, nor did any attorney, for the reason that the defendant neither made a request for an attorney nor indicated in any way that he desired one.
In State v. Stevenson, 67 W. Va. 553, 68 S. E. 286, the court said:
“In order fo deprive the court of its discretionary power to refuse leave to withdraw a plea of guilty, it seems to be necessary to show that the prisoner was uninformed or misadvised as to the nature of the charge against him and the effect of his plea, or induced by threats or promises to con*433fess the crime. This mistake, misapprehension, promise, or inducement may relate to the manner and extent of punishment, but it must appear that something of this nature induced the plea.” (p. 558.)
The record in the instant case shows affirmatively that there was no mistake, no inducement and no threat to obtain the defendant's plea of guilty.
The constitutional right of the accused to have the assistance of counsel may be waived and a waiver will be implied where the accused, being without counsel, fails to demand that counsel be assigned to him. (State v. Raney, 63 N. J. L. 363, 43 Atl. 677.) The first paragraph of the syllabus in the above case reads:
“The right of an accused in a criminal prosecution to have thé assistance of counsel in his defense, guaranteed by the last clause of section 8 of article 1 of the constitution, may be waived. When the record and bill of exceptions do not show any request for the assignment of counsel made or refused, but only show that no counsel appeared for the accused, no error is disclosed, for it will be presumed that the accused did not desire the assistance of counsel. Failure to apply for the assignment of counsel indicates a waiver of the right to have the assistance of counsel.”
There must be a request for, and a denial of, counsel shown to constitute error. A denial will not be presumed. (Barnes’ Case, 92 Va. 794, 23 S. E. 784; State v. DeSerrant, 33 La. Ann. 979.)
In the Barnes case the court held:
“Every person accused of crime has a right to have counsel to aid him in his defense, but no one is compelled to employ counsel. If the record fails to show whether the accused had counsel or not, or even if it shows that he did not have counsel, it is not ground for reversal unless it further appears that the right to have counsel was denied. It is not to be presumed that the right was denied.” (Syl. IT 5.)
“The failure of one charged with a felony to request the court to, appoint counsel for him as authorized by Rev. St. 1899, sec. 2560 (Ann. St. 1906, p. 1523) is a waiver of his right to the appointment of counsel to defend him.” (State v. Terry, 201 Mo. 697, 100 S. W. 432, headnote.)
In the opinion it was said:
“Section 2560, Revised Statutes 1899, provides: ‘If any person about to be arraigned upon an indictment for a felony be without counsel to conduct his defense, and be unable to employ any, it shall be the duty of the court to assign him counsel, at his request, not exceeding two, who shall have free access to the prisoner at all reasonable hours.’
“It will be noticed from this statute that three things are necessary to be found by the trial court before appointing or assigning counsel for a defendant charged with felony; first, that the defendant is without counsel; second, that he is unable to employ counsel; third, that the defendant has requested that *434counsel be appointed for him. This record does not show that defendant requested the court to appoint counsel for him, but it does disclose that the court found that he was able to employ counsel. Defendant being able to employ counsel, it was not the duty of the court to appoint counsel for .him, even though he had requested it. Besides, his failure to make such a request was a waiver of his statutory right. In the case of State v. De Serrant, 33 La. Ann. 979, it was held, under a statute which provides that 'every person shall be allowed to make his full defense by counsel learned in the law, and the court before whom he shall be tried shall immediately, on his request, assign to him such counsel as he shall desire’ that as it did not appear that any request was made by the accused of the court for the appointment of counsel to defend him, the court was not required to make the appointment. ‘If he fails to request the appointment of counsel, he cannot afterwards complain of being unrepresented.’ (Wharton’s Crim. Pl. and Pr. 9th Ed., sec. 558.)” (See, also, State v. Moore, 121 Mo. 514, 26 S. W. 345; State v. Williams, [La.] 110 So. 766.)
In State v. Butchek, 121 Ore. 141, 253 Pac. 367, it was held:
“In a prosecution for murder, defendant’s right to counsel guaranteed by Const., art. 1, sec. 11, held not violated by defendant’s failure to obtain counsel, where right to consult with attorney was accorded him in due time, as constitutional guarantee does not require that defendant be represented by counsel.” (Syl. ¶ 5.)
In State v. Yoes, 67 W. Va. 546, 68 S. E. 181, it was said in the opinion:
“The right to have counsel is a mere privilege guaranteed by the constitution. The provision of the constitution relating to the right of a prisoner to have the assistance of counsel was inserted for the purpose of abrogating the common-law practice under which prisoners accused of felony were denied such right and to restrain the legislature from denying it by statute. It differs in nature as well as form from the guaranty of trial by jury. The latter is prohibitory in form, while the other is permissive, and conditional upon the pleasure of the accused. Preferring the protection of the court or choosing to rely upon his own skill and ability, he may not desire the assistance of counsel. No invasion of this guaranty is disclosed, therefore, unless a request for the assistance .of counsel appears by the record to have been denied by the court.” (p. 547.)
Brown v. State is a recent Oklahoma case, 266 Pac. 491, where the defendant set up the fact, among others, that he was a minor of the age of nineteen years and that he was not mentally capable of entering a plea of guilty. The court held:
“In a criminal action, the defendant has the right to plead guilty, and the effect of such a plea is to authorize a judgment of conviction and imposition of punishment as prescribed by law.
“It is the duty of the court before receiving, a plea of guilty to advise the defendant fully as to his rights and the consequences of his plea.
*435“The record in this case shows that, when the defendant was arraigned for plea, the court advised him of his rights and consequences of his plea.” (Headnote, ¶¶ 1, 2, 3.)
It was also held that under statutory provisions the court had the power to modify the judgment and did so, setting aside sentence of death for a term in the penitentiary.
In Re Meador, 1 Abb. U. S. 317, Fed. Case No. 9, 375, the court said:
“Take, for instance, the case of a, person indicted for a capital or other offense, and who, on arraignment, instead of pleading ‘not guilty’ to the charge, elects for reasons satisfactory to himself, to plead ‘guilty’; if the indictment be sufficient in law the court awards judgment against him; and this is judgment ‘by the law of the land’ and as lawful under the constitution as if he had been tried and found guilty by the judgment of his peers.” (p. 1299.)
In the instant case it is contended, among other things, that the court erred in denying the defendant the right to consult with counsel after his plea and sentence. It appears counsel first appeared May 20 and on May 24 filed a motion to require the sheriff to permit conference with the defendant. The state, in its brief, answers that as soon as the fact was brought to the attention of the court that the sheriff had denied conference, the court advised counsel that they had a right to consult with their client and so advised the sheriff, but that after the court had so advised counsel for the defendant they made no attempt to communicate with defendant until he was brought into court June 9,1928. Under the circumstances it certainly cannot be seriously contended that there was abuse of discretion on the part of the court.
The majority opinion dwells upon the fact, and I think erroneously, that the corpus delicti was not shown. It never has been and is not now the law, at least in this state, that the corpus delicti must be proven under a plea of guilty. Complaint was filed against this defendant, warrant was issued and served upon him. He was taken before the magistrate, the charge explained to him and he waived his preliminary examination. An information was drawn ánd filed, •copy delivered to him and read to him and explained to him in every detail. He stated that he understood the accusation against him and •desired to, and did, plead guilty. There no longer remained an issue. The allegation of the information that the deceased persons had suffered death at the hands of the defendant and in the manner alleged, was admitted by him. The opinion fails to distinguish the *436facts before us from the case where a confession is made but after-wards repudiated and a plea of not guilty entered.
Much stress is laid in the majority opinion on the tender years of the defendant and the trial court is criticized because it appointed the commission to confer with him and report their findings. The court, in my opinion, should be commended for its careful action. Practically it amounted to appointment of four of the leading lawyers of the Butler county bar, in ■ connection with four other prominent citizens of the community, to represent the defendant. The object of trials is to deduce the truth. Any lawyer, if he performs his sworn duty, will bring out the truth and not suppress it. These four lawyers, supported by the four other prominent citizens (whose integrity and high standing is not denied) conferred with the defendant and reported to the court, among other things, that “he still maintains that the facts recited in that confession are true.” If the court instead of appointing a so-called commission of eight, had appointed one or two lawyers, who having conferred with the defendant had reported to the court the same as they did report, in what material way would the procedure have been affected or what conceivable benefit would have resulted to the defendant? Technical form should not preclude substance. Would the appointment of a single attorney, or many, as counsel for the defendant have aided him one iota in telling the truth? Time after time he was questioned concerning the offense or offenses and always maintained that he was the one who administered the fatal wounds. Tender years? He lacked only a few months of being eighteen years old. He was a student in high school. On the night of the murders he drove to a town in an adjoining county to attend a picture show. He was not an unsophisticated lad who needed a lawyer to help him tell the truth about what he had done. The court was not only providing the defendant with every legal protection but was taking all means possible to be informed so that there might be no miscarriage of justice. While it is true that none of the lawyers represented him in court at the time he entered his plea of guilty, they did confer with him and he conferred with them.. The court could go no further than it had gone. The defendant requested no attorney but stated that he desired to plead guilty. When the court asked him if he desired an attorney he answered that it made *437no difference to him and indeed, .under all the circumstances, what difference could it have made to the defendant? He had confessed and pleaded guilty. Of what assistance could any one or all of the lawyers have been to him?
It is argued that the crimes could not have been committed in the way the defendant declared; that it was physically impossible. Perhaps so, but how can that exculpate the defendant? Suppose he did actually murder his little brothers and sisters in a more revolting manner than he disclosed and that that is the reason he endeavored to hide his wanton brutality by burning their bodies. Is that a good reason for holding that the trial court abused its discretion in not setting aside 'the defendant’s plea of guilty? I do not think so.
I am authorized to say that Mr. Chief Justice Johnston and Mr. Justice Marshall join in this dissent.